UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4865


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PIERRE LACOSTA WARREN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cr-00042-SGW-10)


Submitted:   May 23, 2014                       Decided:    June 6, 2014


Before GREGORY    and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel K. Dorsey, Washington, D.C., for Appellant.                Ronald
Andrew Bassford, Assistant United States Attorney,              Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pierre    Lacosta       Warren   appeals     the   district     court’s

judgment sentencing him to sixty months in prison after pleading

guilty to conspiracy to distribute and possess with intent to

distribute 1000 kilograms or more of marijuana, in violation of

21 U.S.C. §§ 841(b)(1)(A), 846 (2012), and conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i),

(h) (2012).      Warren’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but raising the issues of

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Warren’s guilty plea and whether it plainly erred in

sentencing Warren.      Warren was notified of his right to file a

pro se supplemental brief but has not done so.               We affirm.

          “A   guilty      plea   operates    as   a   waiver     of    important

rights, and is valid only if done voluntarily, knowingly, and

intelligently,     ‘with    sufficient       awareness       of   the   relevant

circumstances and likely consequences.’”                Bradshaw v. Stumpf,

545 U.S. 175, 183 (2005) (quoting Brady v. United States, 397

U.S. 742, 748 (1970)).       In federal cases, Rule 11 of the Federal

Rules of Criminal Procedure “governs the duty of the trial judge

before accepting a guilty plea.”             Boykin v. Alabama, 395 U.S.

238, 243 n.5 (1969).         It “require[s] a district court, before

accepting a guilty plea, to ‘personally inform the defendant of,

                                       2
and    ensure    that    he   understands,      the     nature        of    the    charges

against him and the consequences of his guilty plea.’”                              United

States v. Hairston, 522 F.3d 336, 340 (4th Cir. 2008) (quoting

United States v. Damon, 191 F.3d 561, 564 (4th Cir. 1999)).

            We “accord deference to the trial court’s decision as

to how best to conduct the mandated colloquy.”                        United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991); see also United

States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996) (noting

this    “Court     has    repeatedly    refused       to    script         the    Rule   11

colloquy, relying rather on the experience and wisdom of the

district judges below”).            A guilty plea may be knowingly and

intelligently made based on information received before the plea

hearing.    See DeFusco, 949 F.2d at 116; see also Bradshaw, 545

U.S. at 183 (trial court may rely on counsel’s assurance that

defendant was properly informed of elements of the crime).

            “A federal court of appeals normally will not correct

a legal error made in criminal trial court proceedings unless

the    defendant    first     brought     the   error      to    the    trial     court’s

attention.”       Henderson v. United States, 133 S. Ct. 1121, 1124

(2013)    (citing       United   States    v.    Olano,         507    U.S.      725,    731

(1993)).        Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

affects substantial rights may be considered even though it was

not brought to the court’s attention.”                Fed. R. Crim. P. 52(b).

                                          3
              Because Warren’s Rule 11 claim is raised for the first

time on appeal, we review for plain error.                 See United States v.

Vonn, 535 U.S. 55, 71 (2002); United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                 It is thus Warren’s burden to

show    (1)    error;      (2)    that    was    plain;    (3)    affecting       his

substantial rights; and (4) that this Court should exercise its

discretion to notice the error.                See Martinez, 277 F.3d at 529,

532.     To show that his substantial rights were affected, he

“must show a reasonable probability that, but for the error, he

would not have entered the plea.”                 United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004).                We have reviewed the record,

and we conclude that Warren fails to make this showing.

              We review a criminal sentence for reasonableness using

an abuse of discretion standard.                United States v. McManus, 734

F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552

U.S. 38, 51 (2007)).             First, we consider whether the district

court    committed      any      significant     procedural      error,   such     as

improperly calculating the Guidelines range, failing to consider

the    sentencing    factors      under   18    U.S.C.    § 3553(a)    (2012),     or

failing to adequately explain the sentence.                    United States v.

Allmendinger, 706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S.

Ct. 2747 (2013).        If the sentence is procedurally reasonable, we

then    consider     its      substantive       reasonableness,       taking     into

account the totality of the circumstances.                    Gall, 552 U.S. at

                                          4
51.     We presume that a sentence within or below a properly

calculated Guidelines range is substantively reasonable.                           United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s sentencing range under the Sentencing

Guidelines.       Allmendinger, 706 F.3d at 340.                 The court is next

required to give the parties an opportunity to argue for what

they    believe    is    an    appropriate      sentence,      and    the    court   must

consider those arguments in light of the factors set forth in 18

U.S.C. § 3553(a) (2012).              Id.       When rendering a sentence, the

court    must     make   and    place   on      the   record     an    individualized

assessment based on the particular facts of the case.                              United

States v. Carter, 564 F.3d 325, 328, 330 (4th Cir. 2009).                              In

explaining the sentence, the “sentencing judge should set forth

enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.”                  Rita v. United States, 551

U.S. 338, 356 (2007).           While a court must consider the statutory

factors     and    explain      its   sentence,        it     need    not    explicitly

reference    §    3553(a)      or   discuss      every      factor    on    the   record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            We have reviewed the record and conclude that Warren’s

sentence is reasonable.             The district court properly calculated

his Guidelines range and reasonably determined that a sentence

                                            5
below the range was appropriate based on the § 3553(a) factors.

The court sentenced Warren below the sentence that he requested,

and the court neither erred nor abused its discretion.

               In accordance with Anders, we have reviewed the entire

record       and   have     found     no     meritorious        issues      for     appeal.

Accordingly,        we   affirm     the     district      court’s     judgment.           This

court       requires     that     counsel    inform       his   or    her       client,    in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                       If the client requests

that    a    petition      be   filed,     but    counsel    believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions     are    adequately       presented        in   the     materials

before      the    court    and    argument       would   not   aid       the    decisional

process.

                                                                                   AFFIRMED




                                              6